Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The independent claim reads as “An improved monitoring system for detecting an environmental anomaly in a shipping container and reporting a layered alert notification related to the environmental anomaly, the shipping container being transported by a transit vehicle having an external transceiver and an onboard fire suppression system for the shipping container, the transit vehicle transporting a plurality of packages, the system comprising: a plurality of ID nodes, wherein each of the ID nodes being configured to wirelessly broadcast, wherein the ID nodes comprising at least a first set of the ID nodes disposed within the shipping container, and a second set of the ID nodes disposed outside the shipping container and on the transit vehicle; a command node mounted to the shipping container, the command node further comprising a command node processing unit, a command node memory coupled to the command node processing unit, the command node memory maintaining at least a command node container management program code, a communication profile maintained on the command node for each the ID nodes, and a threshold setting used for identifying the environmental anomaly, a first communication interface coupled to the command node processing unit, the first communication interface being configured to communicate using a first wireless communication format compatible with each of the ID nodes in the first set of the ID nodes and the second set of the ID nodes, a second communication interface coupled to the command node processing unit, the second communication interface being configured to communicate -2-U.S. Application Serial No. 16/508,647 Attorney Docket No. 30006-0116US01 Preliminary Amendment with the external transceiver associated with the transit vehicle using a second wireless communications format; and wherein the command node processing unit is programmatically configured, when executing the command node container management program code, to be operative to monitor the first set of the ID nodes using the first communication interface for an unanticipated state of ceased broadcasting from any of the ID nodes within the first set of the ID nodes according to the communication profile for each of the ID nodes in the first set of the ID nodes maintained in the command node memory, monitor the second set of the ID nodes using the first communication interface for the unanticipated state of ceased broadcasting from any of the ID nodes within the second set of the ID nodes disposed outside the shipping container according to the communication profile for each of the ID nodes in the second set of the ID nodes maintained in the command node memory, detect an unresponsive group of the ID nodes in the unanticipated state of ceased broadcasting based upon the monitoring of each of the first set of the ID nodes and the second set of the ID nodes, determine if the unresponsive group of the ID nodes includes any from the first set of the ID nodes, determine if the unresponsive group of the ID nodes includes any from the second set of the ID nodes, identify the environmental anomaly when a size of the unresponsive group of the ID nodes in the unanticipated state of ceased broadcasting exceeds the threshold setting maintained in the command node memory, automatically generate an alert notification about the identified environmental anomaly for the shipping container, wherein the alert notification has an alert level setting based upon whether the unresponsive group of the ID nodes includes any from the first set of the ID nodes and whether the unresponsive group of the ID nodes includes any from the second set of the ID nodes, -3-U.S. Application Serial No. 16/508,647 Attorney Docket No. 30006-0116US01 Preliminary Amendment transmit the alert notification to the external transceiver on the transit vehicle when the alert level setting is at a predetermined alert level to initiate a first mediation response related to the identified environmental anomaly, and transmit the alert notification directly to the onboard fire suppression system on the transit vehicle when the alert level setting is above the predetermined alert level to directly cause the onboard fire suppression system to automatically dispense a fire suppressant agent within the shipping container as a second mediation response related to the identified environmental anomaly.” 
 The claim language contains the same elements of the inventive entity of the published patents Skaakrud (US 10891842 B2) and Skaakrud (US 11075994 B2), to which the closest prior art Benjamin et al. (US 20160260059 A1), Lundy (US 20130328687 A1) and Woolley (US 5892441 A), as well as the disclosed prior art references, do not teach, specifically “identifying, by the command node, an unresponsive subset from the group of monitor beacons to be in the unanticipated state of ceased broadcasting based upon the monitoring step; detecting, by the command node, the environmental anomaly when a size of the unresponsive subset of the group of monitor beacons exceeds a threshold setting maintained by the command node”.  Furthermore, in this application, the applicant adds “automatically generate an alert notification about the identified environmental anomaly for the shipping container, wherein the alert notification has an alert level setting based upon whether the unresponsive group of the ID nodes includes any from the first set of the ID nodes and whether the unresponsive group of the ID nodes includes any from the second set of the ID nodes, -3-U.S. Application Serial No. 16/508,647 Attorney Docket No. 30006-0116UPreliminary Amendment transmit the alert notification to the external transceiver on the transit vehicle when the alert level setting is at a predetermined alert level to initiate a first mediation response related to the identified environmental anomaly, and transmit the alert notification directly to the onboard fire suppression system on the transit vehicle when the alert level setting is above the predetermined alert level to directly cause the onboard fire suppression system to automatically dispense a fire suppressant agent within the shipping container as a second mediation response related to the identified environmental anomaly.”  As a result by the same rationale applied to the allowability of US Patent 10,891,842 B2, and US Patent 11,075,994 B2, the examiner acknowledges the scope of the applicant’s invention as novel/allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                      

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685